                                    Case 20-13257-SMG                Doc 5        Filed 03/10/20             Page 1 of 2
B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                 Southern District of Florida, Fort Lauderdale Division
 In re       JM Fitness LLC                                                                                  Case No.     20-13257-SMG
                                                                             Debtor(s)                       Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                10,783.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          450.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                    Debtor        Other (specify):

3.     The source of compensation to be paid to me is:
                    Debtor        Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 $10,783.00 attorney fee; $1,717.00 filing fee - Total received: $12,500.00

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-13257-SMG                   Doc 5   Filed 03/10/20        Page 2 of 2

 In re       JM Fitness LLC                                                                         Case No.     20-13257-SMG
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 10, 2020                                                          /s/ Chad Van Horn
     Date                                                                    Chad Van Horn
                                                                             Signature of Attorney
                                                                             Van Horn Law Group, P.A.

                                                                             330 N Andrews Ave Ste 450
                                                                             Fort Lauderdale, FL 33301-1012
                                                                             (954) 765-3166 Fax: (954) 756-7103
                                                                             chad@cvhlawgroup.com
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com
